CLARKSON, J., dissenting.
Civil action to enjoin the issuance of bonds under chapter 190, Public Laws 1923. From a judgment sustaining a demurrer interposed by the defendants, plaintiff appeals.
The parties having requested a decision in this case during the present session of the Legislature, to the end that further action may be had upon the subject, if found necessary; as now advised, it is the opinion of the Court that on the facts alleged in the complaint and admitted by the demurrer, the authority to issue bonds under chapter 190, Public Laws 1923, known as the "World War Veterans' Loan Fund Act," has not been approved by a majority of the qualified electors of the State, as required by the express provisions of said act; and that *Page 829 
said bonds, if issued, would not be valid and binding obligations of the State of North Carolina. The demurrer, therefore, should have been overruled.
A more extended opinion to this effect will be prepared and filed later.